MEMORANDUM **
California state prisoner Joaquin Fernandez appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition for a writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Fernandez contends that the California trial court erroneously admitted into evidence a statement by him that was obtained in violation of his Fifth Amendment right not to incriminate himself and that this error was not harmless. After reviewing the record, we conclude that Fernandez is not entitled to federal habeas relief because the California Court of Appeal did not unreasonably apply federal law as established by the United States Supreme Court when it held that the admission of the statement was harmless. See 28 U.S.C. § 2254(d)(1); Mitchell v. Esparza, 540 U.S. 12, 18, 124 S.Ct. 7, 157 L.Ed.2d 263 (2003) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.